Title: From John Adams to John Taylor, 22 December 1814
From: Adams, John
To: Taylor, John



No. 20
Dear Sir
Quincy December 22. 1814

In my Apology, if you like that Word better than “Defence” I passed over England for more reasons than One. I very well knew, that there had been no nation that had produced so many materials for the illustration of my System and confirmation of my Principles as that in which I wrote. There was antiently no People, but Serfs; no House of Commons. The Struggles between Kings, Barrons and Priests from Thomas a Kempis to Cardinal Woolsey and from him to Archbishop Laud and from him to King William would have been instructive enough. And it would not have been difficult to have Shewn that “the Wars, Rebellions, Persecutions and Oppressions of the English Form,” arose, (the Frenzy of Superstition apart) from the Want of that Limitation of Power in the King the Lords, the Commons and the Judges, and of the ballances between them for which I contended. I had nothing to do with the Ecclesiastical Establishment in England. My Observations related exclusively to the civil and political Arrangement of Powers. These Powers were never accurately defined and consequently ballanced, till the Revolution, nor the Judges compleatly independent till the present Reign.
Nor had I any thing to do with the hereditary quality Superadded to the Monarchical and Aristocratical Powers in England. The three great Powers may be Seperated for some purposes, united for others, as clearly defined limited and ballanced for one, two or three Years, as in the Constitutions of Maryland, New York and Massachusetts, as they can for an Age, or as they are in England for endless Ages.
A large proportion of “the Wars, Rebellions, Persecutions and Oppressions” in England have arisen from Ecclesiastical Artifices and the intoxication of religious Enthusiasm. Are you Sure that any form of Government can at all times Secure the People from Fanaticism? Although this Country has done much are you confident that our moral civil or political Liberties are perfectly Safe, on this quarter? Is a Democracy less liable to this Evil than a mixed Government?
It is true, that in my Apology I expressed in Strong Terms my Admiration of the English Constitution: But I meant no more of it, than was to the purpose of my Argument: ie the Division and Union of Powers in our American Constitutions which were indeed So far, imitations of it. My Argument had no more to do with hereditary descent, than it had with the Church or the Bank of England.
My Mind, I acknowledge was deeply impressed with Apprehensions from the Accounts of the dangerous and irregular Proceedings in Several Counties in Massachusetts, and the alarming Extent of Similar discontents in all the other States. And more than all this.
The Fountains of the great deep were broken up in France and the proud Wave of Democracy was Spreading and Swelling and rolling not only through that Kindom but into England and Holland and Geneva and Switzerland and indeed threatened an Inundation all over Europe. Innovation was making bold and large Strides in every direction. I had great doubts of their the Success of the Leaders in any Usefull degree: but of one thing I was fully convinced, that if they aimed at any Constitution of civil Government more popular then the English they would ruin themselves after Setting Europe on Fire and Shedding Oceans of blood. The Rise progress and termination, to this time need only be hinted. Are you now convinced that France must have a more permanent Executive than She had in the time of Barrere?
The Constitutions in France Spain and Holland have at last approached nearer, to Such a Division and ballance of Powers as are contended for, than ever was attempted before. But these Constitutions of 1814 are all essentially defective and cannot endure.
As to Rebellions in England there was one in 1715, another in 1745. I recollect no more unless you claim for one, Ld. George Gordons Insanity and that of his Stupid biggotted Followers.
After all our “Discoveries of new Principles of moral Liberty,” We have had Shaises, Fries’s and I know not whose Rebellion in the Western Counties of Pensylvania. How near, did Virginia and Kentucky approach, in the last Years of the last Century? And how near is New England approaching at this hour, in Hartford?
Must you and I humble ourselves “in dust and Ashes to acknowledge that the United States have had more Rebellions and Quasi Rebellions in thirty Years than England has had in  one hundred and twenty.
John Wilkes Said to a confidential Friend who broke in unexpectedly to his Closet when he was writing his North Briton No. 45 “I have been Studying these four hours, to See how near I could come to Treason without committing it.” This Study, Mr Taylor, has become a fashionable Study, in the South, the Middle and the North of America.
You “admit that Man is physically always the Same, but deny that he is So morally.” I have not admitted that he is physically always the same nor have I asserted he is so morally. On the contrary Some are born Strong others weak, Some tall other Short, Some agile others clumsy, Some handsome others ugly, Some black others white. These physical qualities too may be and are both improved and depraved by Education, practice Exercise Nourishment. They are all born alike morally innocent, but do not all remain so. They soon become as different and Unlike And unequal in Morals as Virtue and Vice, Merit and Guilt. In their Intellects they are never equal, nor the Same. Perception is more quick, Memory more retentive, judgment more mature, Reason more correct, thoughts better arranged in Some than in others. And these Inequlities are the Sources of the Natural Aristocracy Among Makind, according to my Express Words quoted by you. I am

John Adams